DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Objections withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the units in claim 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 1, 7, 8, the indefinite claim language is “a range of application of the smoothing is changed continuously between two or more adjacent machining routes”.  This limitation is unclear because this limitation merely states a function (the range of application of the smoothing is changed continuously between two or more adjacent machining routes) without providing any indication about how the function is performed.  The recited function does not follow from the structure/steps recited in the claim, i.e., the setting unit, or processing unit, so it is unclear whether the function requires some other step or is simply a result of operating the numerical controller in a certain manner.
Referring to claim 2-3, for example, claim 2, line 2 recites the limitation “the machining route”, however claim 2 depends on claim 1 which recites the limitations of “a machining route”, and “a machining route”.  Therefore the recitation of “the machining route” in the same or subsequent claim is unclear because it is uncertain which of the machining routes was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim(s) 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
1, 7, 8. A numerical controller/method/non-transitory computer readable recording medium recording a program that controls machining by a machine tool, comprising: 
a program acquisition unit that acquires a program for the machining; a mathematization unit that expresses a machining route as a continuous parametric line segment or curve on the basis of the program for the machining; 
a smoothing application range setting unit that sets a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point; and a smoothing processing unit that performs the smoothing on the target point on the basis of the set range of the smoothing, wherein 
the smoothing application range setting unit sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less,
wherein the smoothing is performed by the smoothing processing unit along a machining route expressed as the continuous parametric line segment or curve and a range of application of the smoothing is changed continuously between two or more adjacent machining routes.

3. The numerical controller according to claim 1, wherein the mathematization unit expresses the machining route as a mathematical formula based on at least any of a straight line, an arc, a spiral, Bezier, a spline, and a NURBS. 
4. The numerical controller according to claim 1, wherein the smoothing processing unit performs the smoothing on the target point by means of at least any of conversion into a spline curve, conversion into a NURBS curve, moving average filtering, weighted average filtering, and Gaussian filtering. 
5. The numerical controller according to claim 1, wherein the smoothing application range setting unit sets a maximum range of the smoothing on condition that the deviation between before the smoothing and after the smoothing on the target point is the set threshold or less. 
6. The numerical controller according to claim 5, wherein the smoothing application range setting unit determines the range of the smoothing on the basis of a solution of the maximum range of the smoothing found by performing convergence processing on condition that the deviation between before the smoothing and after the smoothing on the target point is the set threshold or less. 
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer readable recording medium recording a program nothing in the claim element precludes 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – the computer readable recording medium recording a program. The computer readable recording medium recording a program is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the computer readable recording medium recording a program amounts to no more than 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0190185 to Fauser.
Fauser teaches the following: 
1, 7, 8. A numerical controller/method/non-transitory computer readable recording medium recording a program that controls machining by a machine tool (paragraph 29; Fig. 5, paragraphs 39-47), comprising: 
a program acquisition unit that acquires a program for the machining (“[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates 
a mathematization unit that expresses a machining route as a continuous parametric line segment or curve on the basis of the program for the machining (Figs. 2-4, “[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates of points representing a polyline are smoothed and passed on to a 
a smoothing application range setting unit that sets a range of smoothing for a target point of the smoothing along the parametric line segment or curve in a range from the target point (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”); and 
a smoothing processing unit that performs the smoothing on the target point on the basis of the set range of the smoothing (claims 1-11, Figs. 2-5, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming 
the smoothing application range setting unit sets the range of the smoothing as a range in which a deviation between before the smoothing and after the smoothing on the target point is a set threshold or less (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”),
wherein the smoothing is performed by the smoothing processing unit along a machining route expressed as the continuous parametric line segment or curve (title, abstract and cover figure) and a range of application of the smoothing is changed continuously between two or more adjacent machining routes (for example, paragraph 15, the aux points along the polyline are clearly at different ranges with respect to the x-y axes for the different points depending on how sharp the changes are (see Fig. 2, paragraph 2); for another example, paragraph 19, the first and last point are not shifted therefore a range of application smoothing between the 1st and 2nd point and between the 2nd to last point and last point are clearly different; for another example, paragraph 20, some points are selected not to smooth, therefore the range of application of the 
2. The numerical controller according to claim 1, wherein the mathematization unit mathematizes the machining route as a polynomial to express the machining route as a parametric line segment or curve (“[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates of points representing a polyline are smoothed and passed on to a numerical control 30. All other curve shapes, such as may be generated, e.g., by conical sections or by polynomials of higher order, etc., remain unaffected by geometrical filter unit 20 and are sent directly to numerical control 30. Numerical control 30 uses the incoming data records for controlling the drives of a machine tool 40 in order to machine a workpiece in the desired manner.”). 
3. The numerical controller according to claim 1, wherein the mathematization unit expresses the machining route as a mathematical formula based on at least any of a straight line, an arc, a spiral, Bezier, a spline, and a NURBS (Figs. 2-4, “[0029] As illustrated in FIG. 1, data records generated by an NC programming system 10 are transmitted to a geometrical filter unit 20. There data records containing the coordinates of points representing a polyline are smoothed and passed on to a numerical control 30. All other curve shapes, such as may be generated, e.g., by conical sections or by polynomials of higher order, etc., remain unaffected by geometrical filter unit 20 and are sent directly to numerical control 30. Numerical control 30 uses the incoming data records for controlling the drives of a machine tool 40 in order to machine a workpiece in the desired manner.”). 

5. The numerical controller according to claim 1, wherein the smoothing application range setting unit sets a maximum range of the smoothing on condition that the deviation between before the smoothing and after the smoothing on the target point is the set threshold or less (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, shifted by the above rule, is at a distance greater than the limit value from original point P.sub.0. This may ensure that resulting polyline 51 and thus the outer contour of the workpiece does not deviate too much from the form determined in NC programming system 10. The limit value in this context may be provided as fixed in geometrical filter unit 20 or may also be adjustable via the NC program.”). 
6. The numerical controller according to claim 5, wherein the smoothing application range setting unit determines the range of the smoothing on the basis of a solution of the maximum range of the smoothing found by performing convergence processing on condition that the deviation between before the smoothing and after the smoothing on the target point is the set threshold or less (claims 1-11, paragraphs 29-46, “[0044] Furthermore, it may be provided that there be a limit value for the maximal shift of points P.sub.i of original polyline 50, 60, which is used if resulting point P.sub.0*, . 
Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that features disclosed in the specification cannot be performed in the human mind, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues the claimed features cannot be performed in the mind.  The examiner respectfully disagrees.  Applicant has not specifically addressed the examiners arguments regarding the claimed features, including specific examples the examiner argued, such as a user manually setting a range and the user thinking of or manually making calculations.  The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer readable recording medium recording a program nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the program language, range setting in the context of this claim 
Applicant argues the claims are integrated into a practical application.  The examiner respectfully disagrees.  This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – the computer readable recording medium recording a program. The computer readable recording medium recording a program is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
Applicant argues the claims include additional elements that are sufficient to amount to significantly more than the judicial exception.  The examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant argues Fauser fails to teach mathematizing the original polyline into a continuous parametric line segment or curve prior to smoothing.  The claims state a mathematization unit expresses a machining route as a continuous parametric line segment or curve on the basis of the program for the machining, and then the smoothing is performed by the smoothing processing unit along a machining route.  Not only do the claims not recite mathematizing an original polyline, the expression by the mathematization unit is not even required to be done on the same machining route, and no order is required.  
Applicant argues Fauser does not teach, or even suggest, the utilization of such a "parametric line segment or curve" in its disclosed smoothing process.  The examiner respectfully disagrees.  The title, cover figure and abstract clearly teach “method for smoothing polylines”.  
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896